Title: From Alexander Hamilton to William S. Smith, 26 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir:
            NY. March 26th. 1800
          
          I have received your letter of the nineteenth instant with its enclosure—
          Were this a time of war I should not be embarrassed by your enquiry, but, in the present state of things, we must rely for a remedy — of the evil of which you complain on the influence of strict discipline upon the troops themselves. Where stores are erected near a high way you can place a sentinel on to prevent the soldiers from entering the stores them, taking care, however, that he encroach not on the ground of the proprieto store keepers.
          The beating of The circumstance you mention respecting a soldier private of the 11th. regiment deserves very serious attention. It is our duty to give protection to the soldiery. You will therefore apply, in my name, to the district Attorney Mr. Horace Stockton and request him to take adopt measures for making the offender person who committed the assault answer both civilly and criminally for his conduct—You can inform Mr. Stockton that the necessary expence will be defrayed by the public—
          The injured soldier should be assured that measures are taking for his redress—
        